Title: From George Washington to William Livingston, 21 May 1778
From: Washington, George
To: Livingston, William


                    
                        Dr Sir.
                        Head Quarters Valley forge May 21st 1778
                    
                    I thank you for your two favors of the 17th Instant which came to hand yesterday.
                    I had heard before, that Houses were preparing in New York, and from a variety of concurring circumstances it would seem, that the Enemy mean to evacuate Philadelphia and make that their Rendezvous, at least in the first instance. The event only can determine the authenticity of the information; but added to the reports on this head, philadelphia certainly appears to be an ineligible situation for them, in case of a War between them & France.
                    The person, who brought the Letters, is employed in our service. So is the Man now for whom, I presume, you took him; nevertheless, I am not the less indebted for your attention and cautious notice.
                    I have the pleasure to inform you that Two Ships with Cloathing from France on account of the States, have arrived at portsmouth & Cape Ann. Others, from which they had parted are looked for Hourly. With great regard & esteem I am Dr Sir &c.
                    
                        G. Washington
                    
                 